      Case 4:19-cv-04120 Document 3 Filed on 10/22/19 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JOE TRISTAN,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §        Civil Action No. 4:19-cv-04120
 V.                                                §
                                                   §            JURY DEMANDED
 ADVANCE AUTO PARTS, INC.,                         §
                                                   §
        Defendant.                                 §


                     NOTICE OF APPEARANCE OF SHEA N. PALAVAN
                       AS ADDITIONAL COUNSEL FOR PLAINTIFF


TO THE HONORABLE JUDGE OF SAID COURT AND ALL PARTIES AND THEIR

COUNSEL OF RECORD:

       Notice is hereby given that the undersigned attorney, Shea N. Palavan of THE NIELSEN

LAW FIRM, P.C., hereby respectfully enters his appearance in this matter as additional attorney of

record for Plaintiff, JOE TRISTAN, including for purposes of receiving Notices and Orders from

this Court.

       Current lead counsel, Eric D. Nielsen of THE NIELSEN LAW FIRM, P.C., shall remain

designated as lead counsel for Plaintiff. All filings in this case should be copied on the above

counsel, as well as lead and other counsel for Plaintiff.



 Dated: October 22, 2019                           Respectfully submitted,

                                                   THE NIELSEN LAW FIRM, P.C.

                                           BY:     /s/ Shea N. Palavan
                                                   Eric D. Nielsen (Lead Counsel)
                                                       Texas Bar No. 15021625
                                                       SDTX Bar No. 806
                                                       eric@nielsentriallaw.com
                                                   Shea N. Palavan
      Case 4:19-cv-04120 Document 3 Filed on 10/22/19 in TXSD Page 2 of 2




                                                     Texas Bar No. 24083616
                                                     SDTX Bar No. 1692329
                                                     shea@nielsentriallaw.com
                                                  9800 Northwest Freeway, Suite 314
                                                  Houston, Texas 77092
                                                  T: (713) 524-4800
                                                  F: (888) 587-9443
                                                  E: service@nielsentriallaw.com

                                                  Attorneys for Plaintiff,
                                                  Joe Tristan


                                CERTIFICATE OF SERVICE

        I hereby certify that, on the date below, pursuant to FEDERAL RULE OF CIVIL PROCEDURE
5(b)(2)(E) and this Court’s Local Rule LR5, a true and correct copy of the foregoing has been filed
with the Clerk of this Court via this Court’s CM/ECF system, which, including pursuant to this
Court’s Local Rule LR5.1, will serve a NEF via electronic mail upon all parties and their respective
counsel of record who are deemed to have consented to electronic service, and that, pursuant to
same, any other counsel of record and/or party have be served with a true and correct copy of the
foregoing by electronic mail, this Court’s CM/ECF system, U.S mail, first class mail, and/or
facsimile transmission on this same date.

 October 22, 2019                                     /s/ Shea N. Palavan
                                                      Shea N. Palavan




                                            Page2|2
